



PROMISSORY NOTE
Effective Date: November 25, 2019    U.S. $1,257,000.00


FOR VALUE RECEIVED, ENERGY FOCUS, INC., a Delaware corporation (“Borrower”),
promises to pay to ILIAD RESEARCH AND TRADING, L.P., a Utah limited partnership,
or its successors or assigns (“Lender”), $1,257,000.00 and any interest, fees,
charges, and late fees accrued hereunder on the date that is twenty-four (24)
months after the Purchase Price Date (the “Maturity Date”) in accordance with
the terms set forth herein and to pay interest on the Outstanding Balance at the
rate of eight percent (8%) per annum from the Purchase Price Date until the same
is paid in full. All interest calculations hereunder shall be computed on the
basis of a 360-day year comprised of twelve (12) thirty (30) day months, shall
compound daily and shall be payable in accordance with the terms of this Note.
This Promissory Note (this “Note”) is issued and made effective as of November
25, 2019 (the “Effective Date”). This Note is issued pursuant to that certain
Note Purchase Agreement dated November 25, 2019, as the same may be amended from
time to time, by and between Borrower and Lender (the “Purchase Agreement”).
Certain capitalized terms used herein are defined in Attachment 1 attached
hereto and incorporated herein by this reference.
This Note carries an OID of $142,000.00. In addition, Borrower agrees to pay
$15,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is fully earned and included in the initial principal balance of
this Note. The purchase price for this Note shall be $1,100,000.00 (the
“Purchase Price”), computed as follows: $1,257,000.00 original principal
balance, less the OID, less the Transaction Expense Amount. The Purchase Price
shall be payable by Lender by wire transfer of immediately available funds.
1.Payment; Prepayment.
1.1.    Payment. All payments owing hereunder shall be in lawful money of the
United States of America and delivered to Lender at the address or bank account
furnished to Borrower for that purpose. All payments shall be applied first to
(a) costs of collection, if any, then to (b) fees and charges, if any, then to
(c) accrued and unpaid interest, and thereafter, to (d) principal.
1.2.    Prepayment.
(a)    Borrower may pay all or any portion of the Outstanding Balance earlier
than it is due; provided that in the event Borrower elects to prepay all or any
portion of the Outstanding Balance: (a) on or before the date that is one (1)
year from the Effective Date, it shall pay to Lender 115% of the portion of the
Outstanding Balance Borrower elects to prepay; or (b) after the date that is one
(1) year from the Effective Date, it shall pay to Lender 110% of the portion of
the Outstanding Balance Borrower elects to repay. Early payments of less than
all principal, fees and interest outstanding will not, unless agreed to by
Lender in writing, relieve Borrower of Borrower’s remaining obligations
hereunder. For the avoidance of doubt, Equity Payments shall be considered
prepayments under this Section 1.2.
(b)    Notwithstanding the foregoing, in the event that the Company is unable to
effect a corporate action with Nasdaq, FINRA, or any other regulatory authority,
after exhausting any applicable appeal rights, such as that described Form 8-K
of Real Estate Contacts, Inc. filed on March 24, 2016, as a consequence of Note
and other Transaction Documents, Borrower shall have the right to prepay the
entire then Outstanding Balance at 100% of the amount thereof.
1.3.    Equity Payment Failure. Upon the occurrence of each Equity Payment
Failure, the Outstanding Balance shall automatically be increased by an amount
equal to ten percent (10%) of the then-current Outstanding Balance. There shall
be no limit to the number of times the foregoing balance increase may be
applied.
2.    Security. This Note is unsecured.
3.    Redemption. Beginning on the date that is six (6) months after the
Purchase Price Date, Lender shall have the right, exercisable at any time in its
sole and absolute discretion, to redeem any amount of this Note up to
$150,000.00 (such amount, the “Redemption Amount”) per calendar month by
providing written notice to Borrower (each, a “Redemption Notice”). For the
avoidance of doubt, Lender may submit to Borrower one (1) or more Redemption
Notices in any given calendar month so long as the aggregate amount being
redeemed in such month does not exceed $150,000.00. Upon receipt of any
Redemption Notice, Borrower shall, unless Borrower timely elects to defer
payment as provided herein, pay the applicable Redemption Amount in cash to
Lender within seven (7) Trading Days of Borrower’s receipt of such Redemption
Notice. Notwithstanding the foregoing, if Borrower does not pay the applicable
Redemption Amount in cash to Lender within three (3) Trading Days of Borrower’s
receipt of a Redemption Notice, then, unless Borrower timely elected to defer
payment as provided herein, an amount equal to twenty-five percent (25%) of such
Redemption Amount will be added to the Outstanding Balance. Borrower shall have
the right to defer all redemption payments that Lender could otherwise elect to
make during any calendar month for up to thirty (30) days after the end of such
calendar month on three (3) separate occasions by providing written notice to
Lender at least three (3) Trading Days prior to the first day of each such
calendar month for which it wishes to defer redemptions for that month. In the
event Borrower elects to exercise its deferral right, the Outstanding Balance
shall automatically be increased by one and a half percent (1.5%) for each such
exercise of Borrower’s deferral right. For the avoidance of doubt, any
redemption payment made pursuant to this Section 3 shall not be subject to the
prepayment premium set forth in Section 1.2(a) above.
4.    Defaults and Remedies.
4.1.    Defaults. The following are events of default under this Note (each, an
“Event of Default”): %3. Borrower fails to pay any principal, interest, fees,
charges, or any other amount when due and payable hereunder (other than an
Equity Payment Failure); %3. a receiver, trustee or other similar official shall
be appointed over Borrower or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; %3. Borrower becomes insolvent or generally
fails to pay, or admits in writing its inability to pay, its debts as they
become due, subject to applicable grace periods, if any; %3. Borrower makes a
general assignment for the benefit of creditors; %3. Borrower files a petition
for relief under any bankruptcy, insolvency or similar law (domestic or
foreign); %3. an involuntary bankruptcy proceeding is commenced or filed against
Borrower; %3. Borrower defaults or otherwise fails to observe or perform any
covenant, obligation, condition or agreement of Borrower contained herein or in
any other Transaction Document (as defined in the Purchase Agreement), other
than those specifically set forth in this Section 4.1 and Section 4 of the
Purchase Agreement; %3. any representation, warranty or other statement made by
Borrower herein or in any Transaction Document is false, incorrect, incomplete
or misleading in any material respect when made or furnished; %3. the occurrence
of a Fundamental Transaction without Lender’s prior written consent; %3. any
United States money judgment, writ or similar process is entered or filed
against Borrower or any subsidiary of Borrower or any of its property or other
assets for more than $1,000,000.00, and shall remain unvacated, unbonded or
unstayed for a period of twenty (20) calendar days unless otherwise consented to
by Lender; %3. Borrower fails to observe or perform any covenant set forth in
Section 4 of the Purchase Agreement (other than the covenants with respect to
Unapproved Restricted Issuances and Equity Payment Failures); %3. Borrower makes
any Unapproved Restricted Issuance; or %3. Borrower breaches any material
covenant or other material term or condition contained in any Other Agreements
(and such breach has not been cured within any cure period provided in such
Other Agreements). Notwithstanding the foregoing, the occurrence of an event
specified in Section 4.1(a) above shall not be considered an Event of Default
for any purpose of this Note if such event is cured within five (5) days of the
occurrence thereof; provided, however, that Borrower’s right to cure pursuant to
the foregoing clause shall only be available once during any rolling twelve (12)
month period. Notwithstanding the foregoing, the occurrence of any event
specified in Section 4.1(g), (h), or (j) – (m) above shall not be considered an
Event of Default for any purpose of this Note if such event is cured within
thirty (30) days of the occurrence thereof or, if Borrower is unaware of the
occurrence of such event, within thirty days after receiving written notice
thereof from Lender.
4.2.    Remedies. At any time and from time to time after Lender becomes aware
of the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (b), (c), (d), (e) or (f) of Section 4.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. At any time following the
occurrence of any Event of Default, upon written notice given by Lender to
Borrower, interest shall accrue on the Outstanding Balance beginning on the date
the applicable Event of Default occurred at an interest rate equal to the lesser
of twenty-two percent (22%) per annum or the maximum rate permitted under
applicable law (“Default Interest”). In connection with acceleration described
herein, Lender need not provide, and Borrower hereby waives, any presentment,
demand, protest or other notice of any kind (other than any notice expressly
required by the terms of this Note), and Lender may immediately and without
expiration of any grace period (other than any grace period expressly provided
by the terms of this Note) enforce any and all of its rights and remedies
hereunder and all other remedies available to it under applicable law. Such
acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 4.2.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. Nothing herein shall limit Lender’s right
to pursue any other remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
5.    Unconditional Obligation; No Offset. Borrower acknowledges that this Note
is an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments called for herein in
accordance with the terms of this Note.
6.    Waiver. No waiver of any provision of this Note shall be effective unless
it is in the form of a writing signed by the party granting the waiver. No
waiver of any provision or consent to any prohibited action shall constitute a
waiver of any other provision or consent to any other prohibited action, whether
or not similar. No waiver or consent shall constitute a continuing waiver or
consent or commit a party to provide a waiver or consent in the future except to
the extent specifically set forth in writing.
7.    Restricted Issuance Veto Right. In the event Borrower desires to make a
Restricted Issuance (as defined in the Purchase Agreement) it must first provide
notice of such proposed Restricted Issuance to Lender and if Lender refuses to
give it its consent for such Restricted Issuance, then Borrower may elect to
exercise its right to veto Lender’s refusal to consent (the “Veto Right”) on up
to three (3) separate occasions and make the Restricted Issuance anyway. The
Outstanding Balance will automatically be increased by three percent (3%) for
each time Borrower exercises its Veto Right (without the need for Lender to
provide any notice to Borrower of such increase), which increase will be
effective as of the date of each exercise of the Veto Right. For the avoidance
of doubt, any Restricted Issuance pursuant to Borrower’s exercise of the Veto
Right shall not be considered an Unapproved Restricted Issuance Default or other
Event of Default hereunder.
8.    Delisting. In the event Borrower’s Common Stock (as defined in the
Purchase Agreement) is delisted from Nasdaq, the Outstanding Balance will
automatically be increased by fifteen percent (15%) as of the date of such
delisting. Borrower acknowledges and agrees that its continued listing on Nasdaq
was a material factor in Lender’s decision to purchase this Note, that Lender
relied on the continued listing of the Common Stock on Nasdaq in deciding to
purchase this Note, and that Lender would not have purchased this Note and made
an investment in Borrower if the Common Stock were not listed on Nasdaq.
Borrower further acknowledges and agrees that if the Common Stock were delisted
from Nasdaq it would increase Lender’s risk of being repaid and that the
foregoing balance increase is intended to compensate Lender for such additional
risk.   
9.    Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel.
10.    Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.
11.    Arbitration of Disputes. By its issuance or acceptance of this Note, each
party agrees to be bound by the Arbitration Provisions (as defined in the
Purchase Agreement) set forth as an exhibit to the Purchase Agreement.
12.    Cancellation. After repayment of the entire Outstanding Balance, this
Note shall be deemed paid in full, shall automatically be deemed canceled, and
shall not be reissued.
13.    Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.
14.    Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note may be offered, sold, assigned or transferred by
Lender without the consent of Borrower, so long as such transfer is in
accordance with applicable federal and state securities laws. Any such sale,
assignment, or transfer shall only be effective upon delivery of written
notification to Borrower that a sale, transfer or assignment of the Note has
been duly made by the then holder of the Note and until Borrower’s receipt of
such notice, Borrower may continue to treat the holder of the Note reflected in
its records as the current holder for all purposes under this Note.
15.    Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”
16.    Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages.
17.    Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.
[Remainder of page intentionally left blank; signature page follows]

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.
BORROWER:
ENERGY FOCUS, INC.




By:     /s/ Tod A. Nestor        
Name:     Tod A. Nestor            
Title:     President and Chief Operating Officer


ACKNOWLEDGED, ACCEPTED AND AGREED:
LENDER:
ILIAD RESEARCH AND TRADING, L.P.


By: Iliad Management, LLC, its General Partner


By: Fife Trading, Inc., its Manager






By: /s/ John Fife        
John M. Fife, President
    


    









ATTACHMENT 1
DEFINITIONS


For purposes of this Note, the following terms shall have the following
meanings:
A1.“Default Effect” means multiplying the Outstanding Balance as of the date the
applicable Event of Default occurred (after giving effect to any opportunity to
cure) by (a) fifteen percent (15%) for each occurrence of any Major Default, (b)
ten percent (10%) for each occurrence of an Unapproved Restricted Issuance
Default, or (c) five percent (5%) for each occurrence of any Minor Default, and
then adding the resulting product to the Outstanding Balance as of the date the
applicable Event of Default occurred, with the sum of the foregoing then
becoming the Outstanding Balance under this Note as of the date the applicable
Event of Default occurred.
A2.    “DTC” means the Depository Trust Company or any successor thereto.
A3.    “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.
A4.    “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.
A5.    “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system; (b) Borrower has been approved
(without revocation) by DTC’s underwriting department; (c) Borrower’s transfer
agent is approved as an agent in the DTC/FAST Program; and (d) Borrower’s
transfer agent does not have a policy prohibiting or limiting delivery of Common
Stock via DWAC.
A6.    “Equity Payment” means a payment that is required to be made by Borrower
to Lender pursuant to Section 4(iv) of the Purchase Agreement.
A7.    “Equity Payment Failure” means the failure by Borrower to make any Equity
Payment within ten (10) days of the consummation of the applicable financing.
A8.    “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, spin-off or
scheme of arrangement) with any other person or entity whereby such other person
or entity acquires more than 50% of the outstanding shares of voting stock of
Borrower (not including any shares of voting stock of Borrower held by the other
persons or entities making or party to, or associated or affiliated with the
other persons or entities making or party to, such stock or share purchase
agreement or other business combination), or (iv) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
reorganize, recapitalize or reclassify the Common Stock, other than an increase
in the number of authorized shares of Borrower’s Common Stock, or reverse splits
of its outstanding and authorized shares of Common Stock to meet Nasdaq listing
requirements.
A9.     “Major Default” means any Event of Default occurring under Sections
4.1(a) or 4.1(k).
A10.    “Mandatory Default Amount” means the Outstanding Balance following the
application of the Default Effect.
A11.    “Minor Default” means any Event of Default that is not a Major Default
or an Unapproved Restricted Issuance Default.
A12.    “OID” means an original issue discount.
A13.    “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.
A14.    “Outstanding Balance” means as of any date of determination, the
Purchase Price, as reduced or increased, as the case may be, pursuant to the
terms hereof for payment, offset, or otherwise, plus the OID, the Transaction
Expense Amount, accrued but unpaid interest, collection and enforcements costs
(including attorneys’ fees) incurred by Lender, transfer, stamp, issuance and
similar taxes and fees incurred under this Note.
A15.    “Purchase Price Date” means the date the Purchase Price is delivered by
Lender to Borrower.
A16.    “Trading Day” means any day on which the New York Stock Exchange (or
such other principal market for the Common Stock) is open for trading. For
purposes of determining Borrower’s cash payment deadline under this Note, such
“Trading Day” shall exclude any day on which banking institutions in Cleveland,
Ohio are authorized or required by law or other governmental action to close.
A17.    “Unapproved Restricted Issuance” means a Restricted Issuance for which
Borrower did not properly exercise its Veto Right or, in the absence of the
proper exercise of the Borrower’s Veto Right, receive Lender’s written consent
prior to the applicable issuance.
A18.    “Unapproved Restricted Issuance Default” means an Event of Default
occurring under Section 4.1(l) of this Note.


[Remainder of page intentionally left blank]





